Citation Nr: 1113236	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Robert A. Clarke, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has verified service in the Army National Guard in an active duty for training capacity from February 1989 to May 1989.  The Veteran later served in regular active duty status from September 1995 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefit currently sought on appeal.

When this matter was previously before the Board in August 2008, August 2009 and October 2009, it was remanded for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although this case has been remanded on three prior occasions, the Board finds that further development is necessary before the Board can adjudicate the merits of the Veteran's appeal.

The service treatment records show that the Veteran received treatment for back complaints in June 1993.  The Veteran reports having chronic back problems since that time.  In support, there is a February 2004 lay statement corroborating his account of having a continuity of back symptomatology since service.  In addition, a January 2009 VA outpatient treatment record reflects that, while seeking care for his back problems, the Veteran reported having low back disability since a January 1993 in-service back injury.

The Board observes that the Veteran is competent to report having back problems in and since service, see Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. § 3.159(a) (2010), which is corroborated by the February 2004 lay account.  The Veteran was afforded a VA examination in April 2009 and the examiner opined that the Veteran's back disability was not related to service.  A review of the examination report, however, reflects that the examiner's reasoning was based on the absence of in-service back treatment following the "single occasion in 1993."  Because examiner based his impression on the absence of formal in-service care, the Board finds that another VA examination is necessary to adjudicate this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).

Additionally, given that the Veteran has been receiving VA treatment for his back problems and that treatment records, dated since February 2009, have not been associated with the claims file (with the exception of one March 2010 record), on remand, all VA treatment records, dated since February 2009, should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, outstanding records of the Veteran's care, to specifically include those from the Kansas City VA Medical Center, dated since February 2009, afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of any back disability found to be present.  

The claims folder must be made available and reviewed by the examiner, and all appropriate tests should be conducted.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any back disability found to be present is related to or had its onset in service, to specifically include the June 1993 in-service back complaint.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's report of a continuity of back problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

All findings and conclusion, which should be supported by a rationale, must be set forth in a legible report.

2.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

